DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on 03/15/2022 to Examiner's Non-Final communication on 12/15/2021. 
Claims 1-2, 4-5, 7-10, 13, 15-17 and 19-26 have been examined in this Application. Claims 21-26 are newly presented. All other claims are cancelled.  
No new information disclosure statement has been submitted. 
An attempt to reach conduct an interview was made to try and amend the claims to try and overcome the issues.

Response to Arguments
Applicant’s arguments filed on 03/15/2021, regarding claim rejections under 112, 101, and double patenting have been fully considered.
Although the rejections have been withdrawn in response to the amendments, the claims raise new issues that require further consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-10, 13, 15-17 and 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 19 and 20 recite “a first transaction account” then further recite in two other different limitations “a first transaction account” before reciting “…activating… the first transaction account…” 
The specification does not provide support for multiple accounts. The claims and all dependent claims are thus rejected.

Claim 4 recites “wherein an owner verification module is executed by the processor of the computing device.” 
It is not known how the processor perform said execution when the verification of the user is carried out by the secure element processor (SEP) and not the processor of the computing device. 
Claim 1 clearly recites that the SEP verifies the user / owner. The specification fails to disclose support for the claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-10, 13, 15-17 and 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claims 1, 19 and 20 recite “a first transaction account” then further recite in two other different limitations “a first transaction account” before reciting “…activating… the first transaction account…” 
It is not known whether “the first transaction account” is referring to the first, second or third transaction accounts; therefore, the claims and all dependent claims are determined to be indefinite. 
Amending the claims to recite proper antecedent basis for “the first transaction account” could potentially overcome the rejection. 

Per claims 1, 19-20, the claims recite “in response to the receiving the confirmation, activating…” Because the claims do not recite the step of an actual confirmation being made or received, the claims are not clear in conveying the manner in which the activating of the first transaction account occurs. 

	All dependent claims are rejected for mere dependence on the rejected claims. 
Per claim 15, the claim recites “the secure element.” There is insufficient antecedent basis in the claim for the limitation. 
Per claim 19, the claim recites “releasing, by the computing device…” it is not known whether the processor or the secure element processor perform the releasing limitation. As a result, the claim is determined to be indefinite. All dependent claims are rejected for mere dependence on the rejected claim.

References
	U.S. Patent 10959093 to Power el al. teaches a high-level process flow according to an embodiment of the invention can be described as follows. First, an issuer validates the identity of the consumer and confirms that the consumer is authorized to receive payment account information at his mobile device. Second, the issuer securely creates the authentication code using its server computer. Third, the issuer delivers the authentication code to their mobile banking application on the consumer's mobile device. Fourth, the mobile banking application delivers the authentication code to a digital wallet provider application on the mobile device through an API (application programming interface). The digital wallet provider application in the mobile device then provides the authentication code to a remotely located digital wallet server computer. Fifth, the digital wallet server computer then delivers the authentication code to 

	Foreign Application CN 106506151 to Zhang et al. teaches a password sending and receiving device for logistics distribution of an unmanned aerial vehicle. The technical scheme adopted in the device is the password sending and receiving device; the device has two types; the first type is that a receiving end directly carries authentication information to perform authentication; the second type is that the receiving end obtains the authentication information through a network; in the first type, the password sending and receiving device is composed of three parts including an authentication service information server, an electronic device for sending a password, and an electronic device for receiving the password; in the second type, a storage module is replaced by a second authentication information receiving module; a photosensitive module, an authentication module and an output module are connected in sequence; the second authentication information receiving module is connected with the authentication module; and the second authentication information receiving module is a module, which is used for performing wired receiving through a wireless or wired network, and receiving the authentication information sent by the authentication information sending module.

	U.S. Patent Application Publication 2014/0149294 to Leevendig et al. teaches a method and system for performing secure end-to-end authentication of an electronic transaction initiated by a user using a user device is provided. At least one secret element comprising payload data 

	U.S. Patent Application Publication 2008/0003977 to Chakiris et al. teaches utilizing codes that are stored on a user device and accessed to settle a transaction. Furthermore, user account information data including personal identification number may also be stored in the memory of the device. 

	U.S. Patent 7207060 to Immonen et al. teaches a system for secure ticketing in a communications device, comprising: a mobile equipment that includes a first storage device; a security element that includes a second storage device; at least one third-party device; and a processor in communication with said first storage device, said second storage device and said third-party device configured to: authenticate said security element; create and initiate at least one counter stored in said second storage device in said secure element by sending a request from said mobile equipment to create a counter in the security element and creating said counter in said security element by giving a unique counter ID and initializing a value in the counter; receive at least one electronic ticket from said third-party device and storing said at least one electronic ticket in said first storage device; redeem said at least one electronic ticket stored in said first storage device with said at least one third-party device; and update a counter value for the counter in said second storage device to correspond to the redemption of said electronic ticket with said third-party device.

	U.S. Patent Application Publication 2003/0076957 to Asokan et al. teaches a system for integrity-protected storage in a personal communication device, comprising: a first storage device; a second storage device and a processor disposed in communication with said first and said second storage device configured to: authenticate said second storage device; create a secure object to be stored in said second storage device using at least one secret key from said first storage device; and granting access to data stored in said second storage device using said secret key. The patent also teaches utilizing different memories that are tamper-resistant. 

	Authentication of user data by a mobile phone using many forms of authentication is well known in the art. Data such as biometric data or a simple PIN can be utilized to authenticate a user using a mobile device, wherein the mobile device is utilized to settle a transaction. Also, it is known in the art to utilize a smart card in communication with a mobile device, wherein the mobile device communication with the smart card to perform actions including authentication and retrieval of data. See at least Barton (PGPUB 2013/0060618). Barton for instance further highlights that a user is first authenticated by sending the user’s credential information to a secure element for authentication. Once the user is authenticated, transaction applets provide further information such as a specific AID of a transaction to facilitate a transaction with a terminal. 
		It is also known in the art to facilitate a transaction by merely requiring a user to provide their credential information. Once the user is authenticated, transaction information and related data can be provided to a terminal to complete a transaction. See at least Giobbi (PGPUB 2007/0245158). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. See the above cited references along with the additional newly cited references such as PGPUB 20160232509, 20140344153, and 20160104154. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        03/24/2022